                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

Brandon Riffle,

              Plaintiff,

      v.                                     Case NO. 2:18-cv-547

Fairfield County
Department of Probation,

              Defendant.

                                     ORDER
      Plaintiff, an inmate in an Ohio state prison who is proceeding
pro se, filed the instant civil rights action under 42 U.S.C.
§1983,     against    the   Fairfield   County   Department    of   Probation.
Plaintiff’s original complaint was dismissed pursuant to an initial
screen under 28 U.S.C. §1915(e).          However, plaintiff was granted
leave to file an amended complaint concerning his Fourth and
Fourteenth Amendment claims alleging illegal detention.              Plaintiff
filed an amended complaint on September 11, 2018.             Defendant filed
a motion to dismiss the complaint on November 2, 2018.              In an order
dated January 9, 2019, the magistrate judge denied plaintiff’s
motion to strike the motion to dismiss, and gave plaintiff twenty-
one days to respond to the motion to dismiss.               Plaintiff did not
file a response.        This matter is now before the court on the March
28,   2019,    report    and   recommendation    of   the   magistrate   judge
recommending that the motion to dismiss be granted.
      The report and recommendation specifically advised the parties
that objections to the report and recommendation were due within
fourteen days, and that the failure to object to the report and
recommendation “will result in a waiver of the right to de novo
review by the District Judge and waiver of the right to appeal the
judgment of the District Court.”       Doc. 19, p. 8.   The time period
for filing objections to the report and recommendation has expired,
and no objections to the report and recommendation have been filed.
     Accordingly, the court adopts the report and recommendation
(Doc. 19).   The motion to dismiss (Doc. 14) is granted.


Date: April 22, 2019               s/James L. Graham
                            James L. Graham
                            United States District Judge




                                   2
